Citation Nr: 1213330	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-13 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation (claimed as heart problems) secondary to service-connected diabetes mellitus, type 2 with necrotizing fasciitis.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2007 rating decision granted service connection for diabetes mellitus, assigning a disability evaluation of 20 percent, effective as of September 27, 2005.  The June 2009 rating decision denied the Veteran's claim of entitlement to service connection for heart problems as secondary to his service-connected diabetes mellitus.  A June 2011 rating decision continued the service connection denial.

In regards to representation, the Veteran duly appointed Veterans Service Organization (VSO) The American Legion as his representative in September 2006.  In April 2010, the Veteran was notified by the RO that his case was being certified to the Board for appellate review and that he had 90 days to, among other things, request a change in representation.  In January 2012, approximately 21 months after the letter notifying the Veteran of certification, information was forwarded to the Board indicating that he was appointing a private attorney as his representative.

If a request for a change in representation occurs subsequent to the 90-day period, good cause must be shown for the delay or the Board will not accept the request.  See 38 C.F.R. § 20.1304(b) (2011).  In the Veteran's case, good cause has not been shown for the delay in the request and the Board does not accept the change in representation.  The Veteran is not prejudiced by this determination as The American Legion submitted argument on his behalf in March 2012 as the proper representative.  Additionally, as detailed below, the one issue on appeal that is being adjudicated on the merits is a full grant of the benefit sought on appeal.  Lastly, the request for change in representation is referred to the agency of original jurisdiction so that the private attorney may be recognized as the Veteran's representative for with respect to future action.  See Perez v. Shinseki, 25 Vet. App. 190 (2012).

The decision below addresses the Veteran's claim of service connection for atrial fibrillation.  The rating claim pertaining to diabetes mellitus is addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran's atrial fibrillation at least as likely as not manifested as a result of his service-connected diabetes mellitus with necrotizing fasciitis.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for atrial fibrillation as secondary to a service-connected disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection on a direct basis, there must be:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Facts and Analysis

The record reflects that the Veteran was granted service connection for diabetes mellitus in August 2007, effective as of September 27, 2005.  In May 2008, VA received a claim of entitlement to service connection for heart problems and necrotizing fasciitis, among other disabilities, as secondary to the Veteran's service-connected diabetes mellitus.  In a June 2009 rating decision, service connection was established for necrotizing fasciitis, as secondary to diabetes mellitus, effective April 17, 2008.  However, service connection for atrial fibrillation (claimed as heart problems) was denied in this decision.  VA received a timely notice of disagreement from the Veteran in July 2009, but the previous denial was confirmed in a January 2010 statement of the case.  The Veteran appealed this issue to the Board in April 2010.  

The record contains a June 2006 private treatment record noting that the Veteran had a history of respiratory distress with necrotizing fasciitis.  Imaging revealed a mild cardiac prominence, but this was not well-seen upon current technique.  A record prepared two days later notes a history of congestive heart failure.  A sclerotic density was seen in the anterior aspect of the left 7th rib.  

The record also contains a letter dated March 2008 from a private physician M.B.  According to Dr. M.B., the Veteran was hospitalized in June 2006 with necrotizing fasciitis.  Dr. M.B. opined that the Veteran subsequently developed an enlarged heart and heart valve problems as a result of this infection.  

In March 2009, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's atrial fibrillation was as least as likely as not caused by or a result of his service-connected diabetes mellitus.  The examiner explained that the Veteran had a history of arteriosclerotic heart disease which, in the examiner's opinion, could have been partly due to the Veteran's diabetes mellitus-a condition that affects the heart.  However, the examiner was of the opinion that the Veteran's necrotizing fasciitis was not a cause of his atrial fibrillation, as this condition did not affect the heart.  

An addendum to the above examination was prepared in June 2009 so that an additional opinion could be provided.  The examiner opined that it was at least as likely as not that the Veteran's atrial fibrillation was secondary to his service-connected diabetes type II.  The examiner explained that some of the main causes of atrial fibrillation were heart valve anomalies and hypertension.  However, the examiner opined that the Veteran's necrotizing fasciitis would not be a cause of the atrial fibrillation.  Therefore, the examiner opined that it was at least as likely as not that the Veteran's atrial fibrillation was secondary to heart valve anomalies and hypertension.  

The Veteran was afforded a VA examination for his diabetes mellitus in August 2009.  The examiner concluded that the Veteran's hypertension was secondary to his service-connected diabetes mellitus.  No opinion was provided regarding the Veteran's necrotizing fasciitis or his atrial fibrillation.  

Finally, the Veteran was afforded a VA examination of the heart in December 2009.  The examiner opined that necrotizing fasciitis/Fournier's gangrene was not caused by or a result of the Veteran's diabetes mellitus.  The examiner explained that in the perineal area, penetration of the gastrointestinal or urethral mucosa by enteric organisms could cause Fournier's gangrene.  It was noted that these infections begin abruptly with severe pain and may spread rapidly.  These infections were induced by a mixture of aerobic and anaerobic organisms.  The examiner further explained that diabetes by itself did not cause a Fournier's gangrene and that this condition could happen to someone who was a fully healthy individual.  The examiner conceded that individuals with diabetes mellitus were at high risk for skin infections.  However, the examiner stressed that this did not mean the diabetes was the cause of the infection.  In fact, the most common form of necrotizing fasciitis in a diabetic patient was in the lower extremities, rather than the genitalia.  

The examiner further opined that it was less likely than not that the Veteran's diabetes mellitus resulted in his atrial fibrillation.  The examiner explained that the Veteran had multiple factors that could lead to the genesis of atrial fibrillation, including being overweight, having hypertension and being in a setting with acute infection and sepsis.  The examiner conceded that while diabetes was not the direct or only cause of the Veteran's atrial fibrillation, it did play a role in the condition and risk factors.  In fact, the examiner opined that the Veteran's diabetes mellitus was at least as likely as not aggravating his hypertension.  

Having considered all of the relevant evidence in this case, the Board finds that service connection for atrial fibrillation secondary to diabetes mellitus with necrotizing fasciitis is warranted.  According to the March 2009 VA examiner, the Veteran's atrial fibrillation was as least as likely as not secondary to his diabetes mellitus.  In June 2009, the same VA examiner again opined that it was at least as likely as not that the Veteran's atrial fibrillation was secondary to his service-connected diabetes mellitus, noting that the main causes of atrial fibrillation were heart valve anomalies and hypertension.  As explained by this examiner in March 2009, the Veteran's heart abnormalities could have been partly due to his service-connected diabetes mellitus.  An August 2009 VA examiner also concluded that the Veteran's hypertension, which the June 2009 VA examiner felt was a cause of the Veteran's atrial fibrillation, was at least as likely as not secondary to his service-connected diabetes mellitus.  

The Board recognizes that the December 2009 examiner concluded that the Veteran's necrotizing fasciitis was not caused by his diabetes mellitus.  However, as the Veteran is already service-connected for this disability, so this opinion is of no relevance.  Also, while this examiner concluded that it was less likely than not that the Veteran's diabetes mellitus resulted in his atrial fibrillation, the examiner did note that hypertension was a risk factor for this condition.  Again, the August 2009 VA examiner felt hypertension was related to diabetes mellitus.  The December 2009 VA examiner also conceded that the Veteran's diabetes mellitus did in fact play a role in the Veteran's atrial fibrillation and other risk factors, and, that the Veteran's diabetes mellitus was at least as likely as not to aggravate his hypertension.   

In summary, the record contains multiple medical opinions relating the Veteran's atrial fibrillation to his service-connected diabetes mellitus, or, his hypertension.  The examiners of record have suggested that hypertension is either caused by, or aggravated by, the Veteran's diabetes mellitus.  The only examiner not to relate the Veteran's atrial fibrillation to a service-connected disability was the December 2009 examiner, but even this examiner conceded that the Veteran's diabetes mellitus indeed played a role in his development of atrial fibrillation and other underlying risk factors such as hypertension.  At the least, reasonable doubt is raised as to the question of a relationship between the Veteran's atrial fibrillation and service-connected disability.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Therefore, when resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for atrial fibrillation is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a).


ORDER

Service connection for atrial fibrillation, as secondary to service-connected diabetes mellitus with necrotizing fasciitis, is granted.  


REMAND

The Veteran also contends that he is entitled to an initial disability evaluation in excess of 20 percent for his service-connected diabetes mellitus.  The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  

The record reflects that the Veteran was most recently afforded a VA examination for his diabetes mellitus in August 2009.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran is entitled to a new examination after a 2 year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In a statement prepared by the Veteran after his August 2009 VA examination, he asserted that he did have to restrict his activities-namely, there were certain exercises he could not perform.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913) (2011).  As such, the Veteran should be afforded the opportunity to appear for a VA examination to determine the current severity of his diabetes mellitus.  

As indicated in the introduction, a June 2011 rating decision was issued regarding the atrial fibrillation claim.  A copy of the rating decision is located in "Virtual VA."  Notably, the June 2011 rating decision refers to evidence that is not present in the paper claims file or in Virtual VA.  Among the listed evidence are treatment reports from the VA Medical Centers (VAMC) in West Palm Beach, Florida, dated through April 2011.  

The VA treatment records and other evidence may be relevant to the diabetes mellitus rating issue.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all Veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is also necessary to associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).   More recent VA treatment records should also be obtained.

Accordingly, this issue is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the Appeals Management Center on behalf of the Veteran.  Additionally, associate any records currently in Virtual VA or referred to therein.

2.  Obtain the Veteran's more recent treatment records (since April 2011) from the West Palm Beach VAMC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current level of disability resulting from his diabetes mellitus.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  All manifestations of the Veteran's diabetes mellitus should be identified and the examiner should specifically indicate whether the Veteran's diabetes mellitus requires restriction of activities (defined by VA as avoidance of strenuous occupational and recreational activities).  A complete rationale must be provided for all opinions offered.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


